UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4811


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VAGAS DAVIS, a/k/a Vegas Gabriel Davis,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00309-HEH-1)


Submitted:   May 25, 2012                     Decided:   June 6, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George A. Townsend, IV, GEORGE A. TOWNSEND, IV, PLLC, Richmond,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Angela Mastandrea-Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a jury trial, Vagas Davis was convicted of

possession with intent to distribute cocaine, in violation of 21

U.S.C. § 841(a) (2006), and the district court sentenced him to

121    months’   imprisonment.         Davis    appeals,   arguing     that    the

district court abused its discretion when it admitted his bank

records    because    the    records    reflected    daily    expenses    -    not

unexplained expenditures - and were too remote in time from the

charged offense.      We affirm.

            “This    Court    reviews    a    district   court’s     evidentiary

ruling for abuse of discretion.”              United States v. Johnson, 617

F.3d 286, 292 (4th Cir. 2010).           A court abuses its discretion if

its decision is based on an error of law or clearly erroneous

factual findings.      Id.

            We conclude that the district court properly admitted

Davis’s bank records.        “It is clear that evidence of unexplained

wealth is relevant in a narcotics prosecution as evidence of

illegal    dealings    and     ill-gotten      gains.”     United     States    v.

Grandison, 783 F.2d 1152, 1156 (4th Cir. 1986).                     Davis’s bank

records show substantial deposits despite the fact that Davis

reported no income.         The issue was not unexplained expenditures,

but unexplained wealth.          Further, we conclude that the records

are not unduly remote as they reflected a pattern of activity

that    continued    through    the    date    charged   in   the    indictment.

                                        2
Moreover,      despite   Davis’s   assertion      to    the    contrary,     Davis

plainly possessed the drugs for distribution.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented         in   the    materials

before   the    court    and   argument   would   not    aid       the   decisional

process.

                                                                           AFFIRMED




                                      3